Judgment, Supreme Court, Bronx County (Elbert C. Hinkson, J.), rendered on June 24, 1986, convicting defendant, upon his plea of guilty, of burglary in the third degree and criminal mischief in the third degree (indictment No. 2342/85), robbery in the first and second degrees (indictment No. 2357/85), robbery in the first degree (three counts [indictment No. 2631/89]), robbery in the first degree (three counts [indictment No. 2479/85]), and robbery in the third degree (indictment No. 2712/85) and sentencing defendant to concurrent terms of imprisonment, the maximum being 10 to 20 years, unanimously affirmed.
*252We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.)
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Murphy, P. J., Ross, Asch and Wallach, JJ.